          Case 1:19-mj-00005-DAR Document 1-1 Filed 01/07/19 Page 1 of 5



                                      Statement of Facts
        The National Center for Missing and Exploited Children (“NCMEC”) is a non-profit

501(c)(3) organization that serves as a national clearinghouse and resource center for families,

victims, private organizations, law enforcement, and the public on missing and sexually exploited

child issues. NCMEC operates a CyberTipline and Child Victim Identification Program (CVIP).

Through the CyberTipLine, Internet Service Providers (ISPs), Electronic Service Providers

(ESPs), and individual persons may notify NCMEC of online child sexual exploitation. NCMEC

notifies law enforcement agencies of information submitted to the CyberTipLine and CVIP.

        On October 22, 2018, the Federal Bureau of Investigation/Metropolitan Police of the

District of Columbia’s Child Exploitation Task Force (CETF) received a CyberTip from NCMEC

regarding suspected child pornography (CyberTipLine Report number 39345828). According to

the CyberTip, the Dropbox Legal Team, which monitors cloud storage accounts maintained

through Dropbox, Inc. (“Dropbox”), had reported to NCMEC that 32 files containing suspected

child pornography had been uploaded to a Dropbox user account belonging to a user with the

username “Greg Moore,” ESP User ID number “382528877,” and e-mail address

gregzmoore@gmail.com. Dropbox reported that its personnel had viewed the entire contents of

these files.

        Internet Protocol (IP) addresses of 2601:153:c002:5b70:78c2:71e5:88f9:eaa8 and

2607:fb90:64fe:de9f:9239:4c1d:2c3:e17d were found to have been used to upload these files to

Dropbox by the target user. The IP address of 2601:153:c002:5b70:78c2:71e5:88f9:eaa8 was

identified as a Comcast IP, and the IP address of 2607:fb90:64fe:de9f:9239:4c1d:2c3:e17d was

identified as a T-Mobile IP.

        On October 22, 2018, pursuant to an administrative subpoena, Comcast identified the

account associated with IP address 2601:153:c002:5b70:78c2:71e5:88f9:eaa8 during the period of

                                               1
         Case 1:19-mj-00005-DAR Document 1-1 Filed 01/07/19 Page 2 of 5



time the images were uploaded to Dropbox as associated with subscriber account of Burnerde

Moore, with a residential address of                                        , Washington, D.C. FBI

conducted a records check regarding this address and identified the residents of the home as

Gregory Moore (date of birth of XX/XX/XXXX) and Gregory Barnhart-Moore (date of birth of

XX/XX/XXXX).

        Your affiant reviewed the suspect files, which were provided by Dropbox to NCMEC and

later submitted to the CETF. The file folder contained 32 files consisting of videos depicting child

pornography, totaling 172 megabytes of data.

        Pursuant to a Search Warrant issued by a United States Magistrate Judge for the District of

Columbia, Dropbox provided your affiant a USB drive with the contents of the Dropbox account

of the user with the username “Greg Moore,” ESP User ID number “382528877,” and e-mail

address gregzmoore@gmail.com.

        Your affiant reviewed the contents of the aforementioned USB drive provided by Dropbox

and observed that the owner of the Dropbox account had arranged the account into several different

files that were labeled by female first names and sex acts. Two folders were labeled “blackkiddie”

and “black young.” A review of these two folders led your affiant to identify numerous videos of

minors engaging in sexual acts, displaying their genitalia, or exposing their anus. These minors

ranged in age from infants to teenagers. There are a total of 329 files in these folders, and their

total size is 2.48 gigabytes.

        Based on the above information, on December 18, 2018, a United States Magistrate Judge

for the District of Columbia issued a search warrant for the residence of                   (Search

Warrant 2018-SW-0347).




                                                  2
         Case 1:19-mj-00005-DAR Document 1-1 Filed 01/07/19 Page 3 of 5



       On December 20, 2018, members of the FBI/MPD CETF executed Search Warrant 2018-

SW-0347 at                                                        , in Washington, D.C. During the

execution of the search warrant, Special Agent Edward Moschella and your affiant interviewed

the residents of the apartment, including Gregory Barnhart-Moore, in a non-custodial setting.

       Gregory Barnhart-Moore was advised prior to being interviewed that he was not in custody,

not under arrest, and that he did not have to speak to the interviewers. Gregory Barnhart-Moore

advised that he was willing to speak with law enforcement, and provided biographical information,

including his name, residential address, a phone number of (XXX) XXX-XXXX, and an email

address of gregzmoore@gmail.com.

       Gregory Barnhart-Moore was advised that a search warrant was being executed at his home

due to someone uploading child pornography to Dropbox using the residence’s IP address.

Gregory Barnhart-Moore admitted that he had uploaded the child pornography to Dropbox, stated

that he had a problem, and reported that he had started viewing child pornography after breaking

up with a girlfriend. Gregory Barnhart-Moore reported that he had located the images and videos

of child pornography initially from links on the internet, specifically on an application called

“Tumblr,” and then on a messaging application called “Telegram.” Gregory Barnhart-Moore

reported that he used his cellular phone to engage in this conduct, and informed the interviewers

that the cellular telephone is a ZTE cellular phone. Gregory Barnhart-Moore reported that this

cellular phone was in his bedroom, under his mattress. Agents executing the search warrant did,

in fact, locate and seize such a cellular telephone from the identified location. Specifically, agents

located a ZTE GSM Z982 Blade Z Max between the mattress and box springs in Gregory Barnhart-

Moore’s bedroom.




                                                  3
         Case 1:19-mj-00005-DAR Document 1-1 Filed 01/07/19 Page 4 of 5



       Gregory Barnhart-Moore admitted that he had created a chat group to trade and post child

pornography on Telegram, and admitted that he maintained administrative rights to the Telegram

chat group. Gregory Barnhart-Moore advised that he invited individuals into the group with the

intention of having them trade child pornography with him, and with others in the group. Gregory

Barnhart-Moore reported that he is primarily interested in videos of teenage minors, but stated that

he had seen images and videos of younger children traded within the group chat. Gregory

Barnhart-Moore reported that he did not collect these images or videos.

       A forensic examiner completed a preliminary data extraction from the seized ZTE GSM

Z982 Blade Z Max. A review of the forensic extraction revealed that the phone was registered

with the email address gregzmoore@gmail.com. It also contained the application “Telegram,”

which included therein a chat group created on December 6, 2018, and named Black pyt freaks.

Gregory Barnhart-Moore was found to be a participant in the group, and was the first person to

post in the group seconds after the group was created.

       The Telegram chat group contained a total of nineteen members, and a total of 185 files

totaling approximately 949 megabytes of data was shared in the group. The majority of the media

shared is child pornography to include videos of female children having their mouths and vaginas

penetrated by adult penises. There is also teen and adult pornography shared in the group. Gregory

Barnhart-Moore’s account is seen posting images and videos of child pornography, and instructing

other participants to “send links” or “send what y’all got,” to which other group members

responded by posting child pornography.        Gregory Barnhart-Moore informs the group that

members who are not posting material will be kicked out of the group. Specifically, in response

to a complaint by one member that other members are not posting, he stated, “kick em” and then




                                                 4
         Case 1:19-mj-00005-DAR Document 1-1 Filed 01/07/19 Page 5 of 5



he instructed the group members, “1 hour post or kick.” In response to a concern that there may

be uncover law enforcement in the group, Gregory Barnhart-Moore responded, “kicking now.”

       Additional videos and images of child pornography to include infants beings penetrated by

adult penises, female children’s mouths being penetrated by adult penises, and female children’s

vaginas being penetrated by adult penises were recovered from the forensic examination of the

device. Your affiant identified several hundred of these media files depicting child pornography.

       Your affiant respectfully requests that an arrest warrant be issued for Gregory Barnhart-

Moore (XX/XX/XXXX) for the appropriate charges.

                                                    Respectfully submitted,


                                                    _________________________________
                                                    Thomas Sullivan
                                                    Detective
                                                    Metropolitan Police Department


Subscribed and sworn to before me
on this _________ day of January, 2019.


____________________________________
DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE




                                                5
